— In a proceeding to invalidate a petition designating Juliette A. Kinsella and Calvin M. Spivak as candidates in the Republican Party primary election to be held on September 13,1983, for the office of Member of the Republican County Committee, 44th Election District, Town of Huntington, the appeal is from a judgment of the Supreme Court, Suffolk County (Mallon, J.), dated August 18, 1983, which granted the application. Judgment affirmed, without costs or disbursements. (See Matter of Sutcliffe v Jablonski, 48 NY2d 721.) Mollen, P. J., Gibbons, Brown and Rubin, JJ., concur.